IN THE COURT OF APPEALS OF IOWA

                                  No. 20-1270
                            Filed November 3, 2021


MARCUS DARRELL EUGENE LUTHI,
    Plaintiff-Appellant,

vs.

CLINT NEIS, in his official and individual capacities, and WAPELLO
COUNTY, IOWA,
     Defendants-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Wapello County, Joel D. Yates,

Judge.



      Marcus Luthi appeals the district court’s grant of summary judgment to

defendants. AFFIRMED.



      Billy J. Mallory of Brick Gentry, P.C., West Des Moines, for appellant.

      David E. Schrock of Smith Mills Schrock Blades P.C., Cedar Rapids, for

appellees.



      Heard by Vaitheswaran, P.J. and Schumacher, J. and Gamble, S.J.*

*Senior Judge assigned by order pursuant to Iowa Code section 602.9206 (2021).
                                         2


SCHUMACHER, Judge.

      Marcus Luthi appeals from the district court’s grant of summary judgment,

arguing the court erred in finding he had no right to a private phone call with his

attorney before deciding to submit to chemical testing and his conversation was

not subject to a reasonable expectation of privacy. We find the district court

correctly determined Luthi’s conversation was not confidential under Iowa Code

section 804.20 (2019) or the Iowa Constitution and was not subject to a reasonable

expectation of privacy.1 Accordingly, we affirm.

I.    Facts & Prior Proceedings

      On June 10, 2018, Wapello County Sheriff Deputy Clint Neis was

dispatched to a single-vehicle motorcycle accident. At the scene, Neis found the

driver of the motorcycle, Luthi, lying in the grass off the roadway near his damaged

motorcycle.2 Neis called paramedics and Luthi was taken to the hospital for

evaluation.

      At the hospital, Neis interviewed Luthi about the accident. Neis recorded

his interactions with Luthi using a handheld recording device issued to him by the

sheriff’s department. Neis asked Luthi if he would be willing to consent to a

preliminary breath test (PBT).     Although he initially refused the PBT, Luthi

subsequently provided a breath test that revealed a blood alcohol level over the



1 Luthi initiated suit on March 1, 2019, against Deputy Neis in his official and
individual capacities and Wapello County. We refer to the defendants collectively
as Neis.
2 At the time he was located, Luthi was unconscious.           After Luthi regained
consciousness, Neis indicated he detected an odor of alcohol on Luthi’s breath
and discovered a full can of beer in a koozie personalized with Luthi’s name a short
distance from where Luthi was located.
                                          3


legal limit. Luthi was taken into custody for suspicion of operating a motor vehicle

while intoxicated (OWI) and transported to the law enforcement center for a breath

test.

         At the law enforcement center, Luthi was placed into an intake/custody

room. From the record provided, the cameras and monitoring equipment are

visible in the interior of the custody room. The custody room contains conspicuous

posts stating, “Phone calls will be recorded and/or monitored.” Additional notices

posted outside the custody room read, “Premises is Subject to Video and Audio

Surveillance.” Neis told Luthi he would leave the room so he could speak privately

to his attorney and then exited the room. While in the custody room, Luthi spoke

with his attorney on his cell phone for approximately twenty-two minutes before

Neis re-entered the room with paperwork and a handheld recording device. Luthi

informed Neis that his attorney wanted to speak with him.          Neis placed his

paperwork and recording device on the table, unconcealed, when Luthi handed

Neis his cellphone. The handheld device was recording. Neis briefly spoke to

Luthi’s attorney and returned the phone to Luthi, who continued his conversation

with the attorney. Neis exited the room without his paperwork and recording

device. The recording device remained on the table near Luthi and continued to

record. The device captured Luthi’s conversation and the audio output from his

phone.3 Neis re-entered the room after Luthi talked to his attorney another five

minutes, informed Luthi he needed to make a decision on testing, and exited the

room again after Neis indicated he needed more time. Luthi ended the phone call



3   The recording from the handheld device is not contained in the record on appeal.
                                        4


with his attorney one minute later. Neis returned to the intake room to provide the

informed consent about two minutes after Neis terminated his phone call with his

attorney.

       On March 1, 2019, Luthi filed suit against Neis individually and as a deputy

of the Wapello County sheriff’s department and against Wapello County as Neis’s

employer.   Luthi claimed a violation of Iowa Code chapter 808B, invasion of

privacy, and governmental subdivision tort liability under Iowa Code chapter 670.4

       On October 25, Luthi filed a motion for summary judgment. On January 22,

2020, the district court denied the motion and found Luthi had not met his burden

in establishing a reasonable expectation of privacy. The defendants subsequently

filed their own motion for summary judgment on June 26.5 Following hearing, the

district court issued a written order on October 1, finding Luthi had no right to a

private phone call with his attorney and his conversation was not subject to a

reasonable expectation of privacy. The court granted summary judgment and

dismissed Luthi’s claims. Luthi appeals.

III.   Discussion

       On appeal, Luthi challenges the district court’s grant of summary judgment

and the district court finding that his attorney-client phone call made while in

custody and before deciding to submit to chemical testing was not confidential or

subject to a reasonable expectation of privacy. Luthi claims genuine issues of



4 The case was briefly removed to federal court before being remanded for lack of
jurisdiction due to the absence of a federal question.
5 The defendants filed a motion for judgment on the pleadings on March 4. The

district court denied the motion finding that judgment on the pleadings was not the
proper vehicle for disposition of the case.
                                         5


material facts distinguish his claim from similar cases interpreting the privacy

afforded to in-custody phone calls and argues his conversation was subject to a

reasonable expectation of privacy because it occurred on his private cell phone

while officers were out of the room and was recorded by a handheld device that

captured the audio output from his phone, including his attorney’s side of the

conversation.

       In its ruling, the district court found the factual disputes alleged were not

material to the arguments of the parties and summary judgment was appropriate.

The court concluded that as a matter of law, Luthi’s conversation was not

confidential or otherwise privileged, as section 804.20 does not afford the right to

a private phone call with an attorney and the right to counsel under the Iowa

Constitution does not attach to a detainee’s decision to submit to chemical testing.

Finally, the court found that Luthi had no reasonable expectation of privacy as in-

custody phone calls are not intended to be private, and Luthi was on notice that

the custody room was subject to monitoring.

       A.       Standard of Review

       Summary judgment rulings are reviewed for correction of errors at law.

Slaughter v. Des Moines Univ. Coll. of Osteopathic Med., 925 N.W.2d 793, 800

(Iowa 2019). “We review rulings interpreting a statutory privilege for correction of

errors at law.” Id. “The district court’s interpretation of Iowa Code section 804.20

is reviewed for errors at law.” State v. Walker, 804 N.W.2d 284, 289 (Iowa 2011).

The appropriateness of the district court’s decision turns on the correctness of its

interpretation of the relevant statutes. State v. Meyers, 938 N.W.2d 205, 208 (Iowa

2020); State v. Mathias, 936 N.W.2d 222, 226 (Iowa 2019).
                                          6


       Summary judgment is appropriate when there is “no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of

law.” Iowa R. Civ. P. 1.981(3). An issue of fact is material when a dispute exists

that may affect the outcome of the case, given the applicable governing law. Fees

v. Mut. Fire & Auto. Ins. Co., 490 N.W.2d 55, 57 (Iowa 1992). That an issue is

genuine “means the evidence is such that a reasonable jury could return a verdict”

for the non-moving party. Id. “Summary judgment is properly granted if the only

controversy concerns the legal consequences flowing from undisputed facts.”

Diggan v. Cycle Sat, Inc., 576 N.W.2d 99, 102 (Iowa 1998). The court views the

evidence in the light most favorable to the nonmoving party. Linn v. State, 929

N.W.2d 717, 730 (Iowa 2019).

       B.     Right to private attorney-client phone call

       Iowa Code section 804.20 pertains to “communications by arrested

persons” and states:

               Any peace officer or other person having custody of any
       person arrested or restrained of the person’s liberty for any reason
       whatever, shall permit that person, without unnecessary delay after
       arrival at the place of detention, to call, consult, and see a member
       of the person’s family or an attorney of the person’s choice, or both.
       Such person shall be permitted to make a reasonable number of
       telephone calls as may be required to secure an attorney. If a call is
       made, it shall be made in the presence of the person having custody
       of the one arrested or restrained. If such person is intoxicated, or a
       person under 18 years of age, the call may be made by the person
       having custody. An attorney shall be permitted to see and consult
       confidentially with such person alone and in private at the jail or other
       place of custody without reasonable delay. A violation of this section
       shall constitute a simple misdemeanor.

(Emphasis added).
                                           7


       Section 804.20 affords a detainee the right to call an attorney before

deciding whether to submit to chemical testing. State v. Tubbs, 690 N.W.2d 911,

914 (Iowa 2005); State v. Vietor, 261 N.W.2d 828, 831 (Iowa 1978). However, the

language of the statute qualifies this right and instructs that “[i]f a call is made, it

shall be made in the presence of the person having custody of the one arrested or

restrained.” Iowa Code § 804.20.

       The case law interpreting section 804.20 makes clear that section 804.20

does not afford the right to a confidential and private phone call with an attorney.

The Iowa Supreme Court first construed the right to an attorney phone call under

section 804.20 in State v. Craney and explained,

       [T]he telephone calls which section 804.20 assures to persons in
       custody are not intended to be confidential as is shown by the
       provision that they are to be made in the presence of the custodian.
       They are for the purpose of enabling the person to arrange for a legal
       consultation and assistance.

347 N.W.2d 668, 678–79 (Iowa 1984).

       In Walker, our supreme court distinguished the scope of the right to an

attorney phone call and an in-person attorney visit under section 804.20. 804

N.W.2d at 291.      The court found that section 804.20 only affords a private,

confidential attorney-client meeting to in-person visits and reiterated “the

telephone calls which section 804.20 assures to persons in custody are not

intended to be confidential . . . .” Id. (quoting State v. Craney, 347 N.W.2d 668,

678–79 (Iowa 1984)). As the court noted, it is for this reason “attorneys who

consult by telephone with persons arrested for OWI typically tell their client to

answer only ‘yes’ or ‘no’ to the attorney’s questions.” Walker, 804 N.W.2d at 291.

The court again revisited section 804.20 in State v. Hellstern and stated that
                                          8


section 804.20, “by its terms, affords no privacy to a person in custody during a

phone call to their attorney.” 856 N.W.2d 355, 361–62 (Iowa 2014).

       Finally, and most recently, in State v. Sewell, the court reaffirmed that

section 804.20 does not guarantee the right to a private phone consultation with

an attorney stating, “Iowa law does not provide such a right because the statute

provides that if a call to counsel is made, ‘it shall be made in the presence of the

person having custody of the one arrested or restrained.’” 960 N.W.2d 640, 641

(Iowa 2021) (quoting Iowa Code § 804.20 ).

       Additionally, Luthi’s conversation with his attorney was not otherwise

confidential or subject to attorney-client privilege. The Iowa Constitution does not

provide a detainee the right to consult privately with an attorney before deciding

whether to consent to chemical testing.6 See id. at 645ꟷ46 (adopting the plurality

of the court’s opinion in State v. Senn, 882 N.W.2d 1, 31 (Iowa 2016) that the right

to counsel under article I, section 10 of the Iowa Constitution does not attach to

implied consent procedures and a detainee’s decision to submit to chemical

testing).

       Therefore we agree with the district court that neither section 804.20 nor the

Iowa Constitution afforded Luthi the right to a private and confidential phone

conversation with his attorney before deciding whether to submit to chemical

testing.



6 Luthi does not claim any violation arising under the fifth and sixth amendments
of the United States Constitution. Appellees removed the case to federal court
asserting Luthi’s claims involving invasion of privacy and the right to counsel
implicated federal question jurisdiction. In his motion to remand, Luthi specified all
his claims were limited to State law.
                                           9


       C.     Reasonable expectation of privacy

       Luthi alleged a violation of Iowa Code chapter 808B and claimed an

invasion of privacy.     “Section 808B.8 authorizes the victims of intercepted

communications to bring ‘a civil cause of action against any person who intercepts,

discloses, or uses’ an unlawfully intercepted oral communication.” Papillon v.

Jones, 892 N.W.2d 763, 770 (Iowa 2017) (quoting Iowa Code § 808B.8). Iowa

Code chapter 808B is “intended to protect reasonable expectations of privacy in

oral communications.” Id. In order to establish a reasonable expectation of

privacy, a plaintiff (1) must have exhibited a subjective expectation of privacy, and

(2) that expectation must be one that society is prepared to recognize as

reasonable. Iowa Beta Chapter of Phi Delta Theta Fraternity v. State, 763 N.W.2d

250, 261 (Iowa 2009). To establish a tort claim for invasion of privacy a similar

showing of a reasonable expectation of privacy is required. See Koeppel v. Speirs,

808 N.W.2d 177, 181 (Iowa 2011) (explaining the first element of an invasion of

privacy claim “requires an intentional intrusion into a matter the plaintiff has a right

to expect privacy”).

       Luthi argues his conversation was subject to a reasonable expectation of

privacy because it occurred on his private cell phone while officers were out of the

room and was recorded by a handheld device that captured the audio output from

his phone, including his attorney’s side of the conversation. The district court was

not convinced these facts created a reasonable expectation of privacy. We agree.

       The alleged distinguishing facts here do not implicate or intrude on any

greater expectation of privacy than what is reasonably expected while in custody.

Multiple officers and jailers entered and exited the room throughout Luthi’s
                                        10


conversation, and Luthi continued speaking with his attorney. It is unreasonable

to expect privacy in a conversation when a third party is present. See Craney, 347

N.W.2d at 678–79 (finding statements made by defendant to his attorney on the

phone while in custody were not privileged because an officer was present).

      Further, Luthi was on notice that his conversations in the custody room were

not private and were subject to monitoring. As we previously noted, cameras and

monitoring equipment are clearly visible in the interior of the custody room. The

custody room is posted with multiple conspicuous notices stating, “Phone calls will

be recorded and/or monitored.” Additional notices are posted outside the custody

room stating, “Premises is Subject to Video and Audio Surveillance.”

      Finally, the handheld device at issue only recorded that which was audible

in the custody room.7     The device which recorded Luthi’s conversation is a

standard handheld recording device with no greater capacity than what is

commercially available to the public. The video monitoring equipment installed in

the room also faintly captured the audio from Luthi’s phone. The handheld device

furnished no greater intrusion of privacy than what Luthi was on notice for and what

is expected while in custody.

      We find that Luthi did not have a reasonable expectation of privacy in his

conversations while in the custody room. See State v. Fox, 493 N.W.2d 829,


7In Sewell, our supreme court cautioned that it was not deciding whether section
804.20 permits law enforcement to monitor both ends of an attorney-client phone
call made on a jailhouse phone. 960 N.W.2d at 646. In the present case, both
ends of the conversation between Luthi and his attorney were recorded by the
handheld device. However, this was not a result of the device monitoring both
ends of the call. The call was placed on Luthi’s personal cell phone, and it appears
Luthi enabled the volume to such a level as to be audible and recorded by the
device.
                                       11


831ꟷ32 (Iowa 1992) (finding inmate’s legitimate privacy interest in phone call

placed while in custody not sufficient to establish a violation of the Fourth

Amendment despite inmate not being aware phone calls were monitored).

IV.   Conclusion

      We find no error in the district court’s grant of summary judgment. We agree

that Luthi had no reasonable expectation of privacy in his phone call while in the

custody room. Section 804.20 does not afford the right to a confidential attorney

phone call. The right to counsel does not attach to implied consent procedures.

Luthi was on notice the custody room was subject to audio and video monitoring.

The handheld recording device did not intrude on any greater privacy interest than

what is expected while in custody. Therefore, we affirm.

      AFFIRMED.

      Vaitheswaran, P.J., specially concurs; Gamble, S.J., specially concurs.
                                         12


VAITHESWARAN, Judge (concurring specially).

       I specially concur. The deputy placed a recording device next to Luthi and

near the cell phone Luthi used to speak to his attorney. The deputy told Luthi he

would leave the room so Luthi could speak privately to his attorney. The district

court stated whether Neis intentionally left the recording device on the desk was

immaterial to the analysis.

       In State v. Lamoreux, 875 N.W.2d 172, 176–81 (Iowa 2016), the supreme

court found no violation of Iowa Code section 804.20 (2013) “through the presence

of an active audio and video system in the room where [the defendant] met to

consult with his attorney when neither he nor the attorney requested the system

be turned off or asked for a different room.” The supreme court left open the

possibility that a surreptitious recording would alter the analysis. Lamoreux, 875

N.W.2d at 180–81. In my view, this case raises a genuine issue of material fact

as to whether the recording was made surreptitiously.         As Luthi suggests, a

surreptitious recording could affect the expectation-of-privacy analysis in

conjunction with Neis’ representation that the phone conversation would be

private.

       That said, Lamoreux was a case involving an in-person meeting between

the defendant and his attorney. See id. at 174–75. Recently, the supreme court

drew a line in the sand between personal jail visits with an attorney and jail phone

calls to an attorney. See State v. Sewell, 960 N.W.2d 640, 645 (Iowa 2021). The

court stated “thirty-seven years’ worth of stare decisis cut against [the defendant’s]

interpretation of section 804.20” as affording the defendant a right to a private

phone call. Id. The court left only one open question—what to do about recordings
                                         13

of both sides of a phone conversation. Id. That question cannot be answered here

because, although the video and audio in the room picked up bits and pieces of

the conversation with the attorney, the actual recording is missing. On this record,

I agree Luthi failed to generate an issue of material fact concerning his expectation

of privacy.
                                          14


GAMBLE, Senior Judge (concurring specially).

       Marcus Luthi brought this civil action against Deputy Clint Neis under Iowa

Code chapter 808B (2019). So while cases discussing Iowa Code section 804.20

are instructive, they are not dispositive. Instead, this case falls under the privacy

standards of chapter 808B.

       In this chapter 808B action, we must first ask whether the deputy

intercepted an “oral communication” protected by chapter 808B. For purposes of

chapter 808B, oral communication is “an oral communication uttered by a person

exhibiting an expectation that the communication is not subject to interception,

under circumstances justifying that expectation.” Iowa Code § 808B.1(8). To

determine whether Luthi’s phone call with his attorney amounts to oral

communication under chapter 808B, Luthi “must have exhibited a subjective

expectation of privacy and that expectation must be one that society is prepared

to recognize as reasonable.” See Iowa Beta Chapter of Phi Delta Theta Fraternity

v. State, 763 N.W.2d 250, 261 (Iowa 2009).

       The majority is correct that section 804.20 does not afford the right to a

confidential and private phone call with an attorney. This is true for three reasons.

First, section 804.20 specifically provides, “If a call is made, it shall be made in the

presence of the person having custody of the one arrested or restrained.” Iowa

Code § 804.20; see State v. Craney, 347 N.W.2d 668, 678–79 (Iowa 1984)

(holding telephone calls under section 804.20 are not intended to be confidential

because they are intended to be made in the presence of the custodian). Second,

calls under section 804.20 “are for the purpose of enabling the person to arrange

for legal consultation and assistance.” Iowa Code § 804.20. Third, section 804.20
                                           15


also expressly provides, “an attorney shall be permitted to see and consult

confidentially with such person alone and in private at the jail or other place of

custody.” Iowa Code § 804.20; see State v. Sewell, 960 N.W.2d 640, 645 (Iowa

2021) (“By contrast, . . . the statute expressly provides a right to a confidential

consultation between an attorney and client at the jail to be conducted alone and

in private.” (citation and internal quotations omitted)); State v. Hellstern, 856

N.W.2d 355, 361 (Iowa 2014) (same); State v. Walker, 804 N.W.2d 284, 291 (Iowa

2011) (“The statute expressly provides for greater privacy when the attorney

personally visits his client at the police station or other place of custody.”).

       But section 804.20 does not preclude Luthi’s reasonable expectation of

privacy in this civil action under chapter 808B—because Deputy Neis did not follow

the procedure proscribed in section 804.20. Rather than requiring the call to be

made in his presence, Neis repeatedly stepped out of the booking room to let Luthi

“speak with [his] attorney in private.”         And instead of allowing Luthi only a

reasonable phone call to enable him to arrange for legal consultation as provided

by section 804.20, Neis allowed Luthi to consult with his attorney on his personal

cell phone for half an hour. Deputy Neis allowed Luthi to speak with his attorney

on his personal cell phone rather than the booking room phone that could be

monitored and recorded.       And while Neis’s recording is not contained in the

summary judgment record, it is undisputed that it picked up the actual details of

the conversation. The attorney’s side of the call is largely unintelligible on the jail’s

surveillance video.     It is an open question whether section 804.20 permits

monitoring both ends of the call. Sewell, 960 N.W.2d 645. Finally, even though

the booking room was posted with signs giving notice of surveillance, monitoring,
                                          16


and recording, the record would support a finding that Neis led Luthi to believe he

could consult with his attorney privately on his personal cell phone even though

section 804.20 only allows an attorney to “see” the client “alone and in private at

the jail.” Iowa Code § 804.20.

       Under the circumstances of this case, I believe the section 804.20 cases

cited by the majority are distinguishable. See Sewell, 960 N.W.2d at 642 (noting

the deputy denied Sewell’s request to call on his private cell phone and required

him to call on the jail landline that recorded both sides of the call); State v.

Hellstern, 856 N.W.2d 355 359 (Iowa 2014) (noting the officer remained in the

room during the person’s phone call with the attorney typing on a computer and

perhaps taking notes and only leaving the room for about forty-five seconds);

Walker, 804 N.W.2d at 291 (“[A]ttorneys who consult by telephone with persons

arrested for OWI typically tell their client to answer only ‘yes’ or ‘no’ the attorney’s

questions.); Craney, 347 N.W.2d at 679 (noting the admission by the defendant in

a phone call to his attorney was made in the presence of a police officer). In my

view, these distinguishing facts are material and create genuine issue of fact

whether Neis intruded on a greater privacy interest than would normally be

expected during a suspect’s call to an attorney.

       I think we must turn our lens away from section 804.20 and properly refocus

it on chapter 808B. Taking into consideration the privacy standard outlined in Iowa

Beta Chapter, 763 N.W.2d at 261, I believe the actions of Deputy Neis created a

genuine issue of material fact as to whether Luthi had a subjective expectation that

his extended consultation with his attorney on his personal cell phone outside the

presence of the deputy was private and confidential. See Iowa Code § 808B.1(8).
                                         17


Viewing the record in a light most favorable to Luthi, I believe the question of

whether his expectation is one that society is prepared to recognize as reasonable

under chapter 808B should be answered after a trial. See Iowa Beta Chapter, 763

N.W.2d at 261.

       Next, we must determine if there is a fact question as to whether Deputy

Neis willfully intercepted Luthi’s oral communication with his attorney.      Under

section 808B.2 “willfully” means “purposeful conduct without a bad motive or a

knowing unlawful component.” Papillon v. Jones, 892 N.W.2d 763, 722 (Iowa

2017) (citation omitted). I agree with Judge Vaitheswaran that “this case raises a

genuine issue of material fact as to whether the recording was made

surreptitiously.” In my view, there is a genuine issue of material fact as to whether

Deputy Neis willfully or purposefully intercepted an oral communication when he

left his hand-held recorder on the desk within earshot of Luthi’s personal cell phone

call with his attorney. Cf. State v. Lamoreau, 875 N.W.2d 172, 180 (Iowa 2016)

(“Importantly, this case does not involve surreptitious recording of attorney-client

conversations.”)

       For these reasons, I disagree with the majority’s analysis.

       However, I concur in the result because Luthi failed to generate a genuine

issue of material fact on one essential element under section 808B.8(1). “To be

civilly liable under the Iowa statute a person must use the intercepted oral

communication.” Iowa Beta Chapter, 763 N.W.2d at 264. “We believe mere

listening to the intercepted communication is not a use under the Iowa statute.

Rather, a person must actively use the intercepted communication for civil liability

to attach.” Id. at 265.
                                         18


       Deputy Neis admits he listened to the recording of Luthi’s conversation with

his attorney while he prepared his report. However, Neis stated in his affidavit and

his suppression hearing testimony that he did not use anything from the audio of

the conversation between Luthi and his attorney in any report or other

documentation.     Moreover, it was not used in any manner in the criminal

prosecution and was not introduced into evidence. And Luthi failed to dispute

Neis’s affidavit or testimony.    See Slaughter v. Des Moines Univ. Coll. of

Osteopathic Med., 925 N.W.2d 793, 808 (Iowa 2019) (“Summary judgment is not

a dress rehearsal or practice run; it is the put up or shut up moment in a lawsuit,

when a [nonmoving] party must show what evidence it has that would convince a

trier of fact to accept its version of the events.” (citation and internal quotations

omitted)). Therefore, there is no genuine issue of material fact whether Neis

actively used the recording beyond merely listening to it. Accordingly, I concur

with the result of this appeal affirming summary judgment.